DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/630,620 in view of in view of Tsinghua University (CN 105852832, relied on English translation). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current Application and copending Application No. 16/630,620 are directed to carotid physiological parameter detecting system with carotid sensing unit, controller and measuring a mean arterial pressure, but copending Application No. 16/630,620 fails to explicitly state a second sensing unit.  Tsinghua University discloses measuring meant arterial pressure using two sensors (see fig. 1 and abstract).  Therefore, it would have been obvious to one of ordinary skill in the are, before the effective filing of the claimed invention, to have utilized using two sensing unit to calculate the mean arterial pressure in the invention of copending Application No. 16/630,620 as taught by Tsinghua University, to provide better blood pressure detection device by having a more accurate blood pressure reading.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim limitation that the first sensing unit is a Doppler radar, a pressure sensor, an acoustic wave sensor, an ultrasound sensor or a Photoplethysmographic sensor are indefinite because it is unclear if these sensors are the same sensors that are already recited in claim 1.  For examining purpose, it is assumed they are the same. 
Regarding claim 11, the claim limitation that the second sensing unit is a Doppler radar, a pressure sensor, an acoustic wave sensor, an ultrasound sensor or a Photoplethysmographic sensor are indefinite because it is unclear if these sensors are the same sensors that are already recited in claim 1.  For examining purpose, it is assumed they are the same. 

Response to Arguments
The previous claim interpretation under 35 USC 112 (f) for claim elements “first sensing unit” and “second sensing unit” has been withdrawn in view of Applicant’s amendments to claim 1.
The previous claim objection to claims 1, 2 and 3 has been withdrawn in view of Applicant’s amendments to claim 1, and cancelation of claims 2 and 3.
The previous rejection under 35 USC 112 (b) to claim 13 has been withdrawn in view of Applicant’s amendment to claim 13. 
The previous Double Patent rejection as being unpatentable over claims 1-12 of U.S. Patent No. 11,375,911 has been withdrawn in view of Terminal Disclaimer filed on 11/30/2022.
Applicant’s arguments with respect to prior art rejection have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 104414626 discloses Electronic magnetic induction blood pressure monitor device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793